Exhibit 10.5

FIRST FOUNDATION INC.

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

On ______ __, 20__, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of First Foundation Inc., a Delaware corporation (the
“Company”), granted to ________________ (“Participant” or “you”), pursuant to
the Company’s 2015 Equity Incentive Plan (the “Plan”), an option (the “Option”)
entitling you to purchase the number of shares of Common Stock of the Company
set forth below (the “Option Shares”) on the terms and subject to the conditions
set forth in this Stock Option Agreement (this “Agreement”) and in the
Plan.  Any capitalized term not defined in this Agreement shall have the same
meaning ascribed to it in the Plan, unless the context in which such term is
used in this Agreement indicates otherwise.

Grant Date:

__________ __, 20__

Total Number of Option Shares:

 Shares

Exercise Price Per Share:

$          

Type of Option (check one):

☐ Incentive Stock Option (“ISO”)

☐ Nonqualified Stock Option (“NSO”)

Vesting Commencement Date:

___________ __, 20__

Vesting Schedule:

 

 

 

 

 

Term of Option:

The Option will expire on the _____ (__th) anniversary of the Grant Date, unless
sooner terminated as provided in this Option Agreement.

Additional Terms and Conditions:

☐If this box is checked, the additional terms and conditions set forth on
Attachment A hereto (as executed by the Company) are applicable and are
incorporated herein by reference.  [No document need be attached as Attachment A
if the box is not checked.]

BY SIGNING BELOW, YOU ARE ACCEPTING THE OPTION AND ENTERING INTO THIS STOCK
OPTION AGREEMENT AND YOU ARE AGREEING TO ALL OF THE TERMS, RESTRICTIONS AND
CONDITIONS CONTAINED IN THIS AGREEMENT AND IN THE PLAN.  You also acknowledge
that you have previously received copies of the following: (i) this Agreement;
(ii) the Plan, and (iii) the Plan Prospectus.

PARTICIPANT:

Signature:  

Print Name:  

 

FIRST FOUNDATION INC.

By:  

Name:  

Its:  

(Remainder of page intentionally left blank.
Agreement continues on next page.)

 

 

--------------------------------------------------------------------------------

 

1.Grant of Option.  The Company has granted the Option to Participant, which
entitles Participant to purchase all or any portion of the number of Option
Shares at the exercise price per share (the “Exercise Price”) stated on the
first page of this Option Agreement and on the other terms and subject to the
conditions set forth in this Agreement and in the Plan.  

2.Vesting of Option.  The right to exercise this Option shall vest and become
exercisable as set forth on the first page of this Option Agreement.  No Option
Shares shall vest after the date of termination of Participant’s continuous
Service, but this Option shall continue to be exercisable in accordance with
Section 3 hereof with respect to that number of Option Shares that had vested at
on or prior to the date of the termination of Participant’s continuous Service.

3.Term of Option.  The right of the Participant to exercise this Option shall
terminate upon the first to occur of the following:

(a)the expiration of _____ (__) years from the date of this Agreement;

(b)the expiration of three (3) months from the date of termination of
Participant’s continuous Service, if such termination occurs for any reason
other than permanent disability, death, voluntary resignation or “Cause” (as
defined in Section 2.5 of the Plan); provided, however, that if Participant dies
during such three-month period, then, the provisions of Section 3(e) below shall
apply;

(c)the date of termination of Participant’s continuous Service if such
termination is the result of a voluntary resignation by Participant or a
termination of Participant’s continuous Service for “Cause” (as defined in
Section 2.5 of the Plan);

(d)the expiration of one (1) year from the date of termination of Participant’s
continuous Service if such termination is due to permanent disability of the
Participant (as defined in Section 22(e)(3) of the Code);

(e)the expiration of one (1) year from the date of termination of Participant’s
continuous Service if such termination is due to Participant’s death or if death
occurs during the three-month following termination of Participant’s continuous
Service pursuant to Section 3(b) above; or

(f)upon the consummation of a “Corporate Transaction” (as defined in
Section 2.11 of the Plan), unless the Option is assumed, as provided in
Section 12.1 of the Plan, by the successor entity or acquiring person in such
Corporate Transaction.

4.Exercise of Option.  On or after the vesting of any the Option Shares, in
accordance with Section 2 hereof, and continuing until termination of the right
to exercise this Option in accordance with Section 3 above, the Option Shares
which have vested may be exercised in whole or in part by the Participant (or,
after his or her death, by the person designated in Section 5 below) upon
delivery of the following to the Company at its principal executive offices:

(a)a written notice of exercise which identifies this Agreement and states the
number of Option Shares then being purchased (but no fractional Shares may be
purchased);

(b)a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Compensation
Committee has theretofore approved under the provisions of Section 13.1 of the
Plan);

(c)a check or cash, or other form of payment approved by the Committee as
described in Section 9(b) below, in the amount requested by the Company to
satisfy the Company’s withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
the Participant in connection with the exercise of this Option; and

(d)a letter or agreement, if requested by the Company, in such form and
substance as the Company may require, containing representations and warranties
and covenants of the Participant, or Participant’s permitted transferee or
Successor as the Administrator may require to enable the Company to issue the
Shares in compliance with the Securities Act and applicable state securities
laws.

2

--------------------------------------------------------------------------------

5.Death of Participant; Transferability.  If the Option is designated, on the
first page hereof, as an “Incentive Stock Option” (which is defined in Section
422 of the Code), then, the Option may be transferred or assigned only to the
extent consistent with Section 422 of the Code and in no event shall any
transferee, to whom this Option may be assigned or transferred in conformity
with Section 422 of the Code, be entitled to transfer the Option in whole or in
part to any other person or entity.  If the Option is designated as a
“Nonqualified Stock Option” or “’NSO” on the first page of this Agreement, then,
unless otherwise determined by the Committee, the Option may not be sold,
pledged, assigned, hypothecated, transferred or otherwise disposed of in any
manner other than by will or by the laws of descent or distribution. If the
Committee has made the Option transferable, including by instrument to an
inter-vivos or testamentary trust in which the Option is to be passed to
beneficiaries upon the death of the trustor (settlor) or by gift or by domestic
relations order to a “Permitted Transferee” (as defined in Section 2.30 of the
Plan), this Agreement shall be amended to contain such additional terms and
conditions as the Committee deems appropriate. This Option will be exercisable:
(a) during the Participant’s lifetime only by (i)  Participant, or
(ii) Participant’s guardian or legal representative; (b) after Participant’s
death, by Participant’s legal representative or heirs or legatees, and (c) by a
Permitted Transferee (if any).

6.Rights as Stockholder.  The Participant (or any Permitted Transferee of this
Option, whether by will or by the laws of descent and distribution or otherwise)
shall have no rights as a stockholder of the Company with respect to any of the
Option Shares until the Participant (or if applicable, such Permitted
Transferee) has duly exercised this Option, paid the Exercise Price therefor and
become a holder of record of any or all of the Option Shares.

7.Adjustments Upon Changes in Capital Structure.  In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
reverse stock split, reclassification, stock dividend or other similar change in
the capital structure of the Company, then, in accordance with the provisions of
Section 3.5 of the Plan, appropriate adjustment shall be made by the
Compensation Committee to the number of Option Shares subject to the unexercised
portion of this Option and to the Per Share Exercise Price, in order to
preserve, as nearly as practical, but not to increase, the benefits of the
Participant under this Option.

8.Tax Consequences.  YOU SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR SELLING OR OTHERWISE DISPOSING OF ANY OF THE OPTION SHARES.

(a)Exercising the Option.  You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding
taxes that may be due as a result of the Option exercise.

(b)Notice of Disqualifying Disposition of ISO Shares.  If you sell or otherwise
dispose of any of the Option Shares acquired pursuant to an ISO on or before the
later of: (i) two (2) years after the Grant Date, or (ii) one (1) year after the
date of exercise, you shall immediately notify the Company in writing of such
disposition. You agree that you may be subject to income tax withholding by the
Company on the compensation income recognized from such early disposition of ISO
Shares by payment in cash or out of the current compensation paid to you.

9.Withholding Taxes and Stock Withholding Applicable to Employee
Participants.  If you are an employee of the Company or any Company Affiliate,
you agree as follows:

(a)Regardless of any action that may be taken by the Company or any Company
Affiliate with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge and agree that (i) you are and will ultimately be liable to pay all
Tax-Related Items legally due by you and (ii)  neither the Company nor any
Company Affiliate (A) is making any representations or undertakings regarding
the treatment of any Tax-Related Items in connection with the grant, vesting or
exercise of the Option, the subsequent sale of Option Shares acquired pursuant
to such exercise, or the receipt of any dividends; and (ii) is committing to
structure the grant or the terms or any other aspect of the Option to reduce or
eliminate your liability for Tax-Related Items.  You acknowledge that if you are
subject to Tax-Related Items in more than one jurisdiction, the Company and/or
the Company Affiliate (as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b)Prior to the issuance to you of any Option Shares upon exercise of the
Option, you shall pay or make adequate arrangements satisfactory to the Company
and/or any Company Affiliate by which you are employed,

3

--------------------------------------------------------------------------------

if other than the Company, to satisfy all withholding and payment on account
obligations of the Company and/or such Company Affiliate.  In this regard, you
authorize the Company and/or such Company Affiliate to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or such Company Affiliate.  With the
prior approval of the Compensation Committee (as may be evidenced by provisions
contained in Attachment A hereto), these arrangements may also include, if
permissible under applicable law and government regulations: (i) withholding and
cancelling Option Shares that otherwise would be issued to you when you exercise
the Option, provided that the Company only withholds a number of Option Shares
required to satisfy the minimum statutory withholding amount, (ii) delivering to
the Company for cancellation shares of Company Common Stock already owned by
you, (iii) having the Company withhold taxes from the proceeds of the sale of
the Option Shares, either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf and you hereby authorize such sales by
this authorization), (iv) your payment of a cash amount, or (v) any other
arrangement approved in advance by the Compensation Committee, all under such
rules as may be established by the Committee and in compliance with the
Company’s Insider Trading Policy, if applicable, and applicable law.  The Fair
Market Value (as defined in the Plan) of any Option Shares withheld or other
shares of Company Common Stock cancelled to pay any or all Tax-Related Items
will be determined as of the effective date of the Option exercise and will be
applied as a credit against the withholding taxes and any other Tax Related
Items payable by you.  You shall pay to the Company or such Company Affiliate
(as the case may be) any amount of Tax-Related Items that the Company or the
Employer Entity may be required to withhold from your compensation as a result
of your participation in the Plan or your exercise or purchase of the Option
Shares that cannot be satisfied by the means previously described.  Finally, you
acknowledge that the Company has no obligation to deliver any Option Shares to
you until you have satisfied your obligations to pay the Tax-Related Items as
described in this Section.

10.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
your acceptance of the Option and entry into this Agreement, you consent to the
electronic delivery of this Agreement, the Plan, account statements, Plan
Prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Option or this Agreement. Electronic delivery may include the delivery of a link
to a Company intranet or to the internet site of a third party involved in
administering the Plan, the delivery of the documents via e-mail or such other
delivery method as may be determined by the Company in its discretion.  You
acknowledge that (i) the Company may, in its discretion, provide or send paper
copies to you of any of the foregoing documents either in lieu of or in addition
to electronic copies thereof and (ii) you may elect to receive from the Company
a paper copy of any such documents that have been or may be delivered
electronically at no cost to you, if you contact the Company by telephone,
through a postal service or electronic mail at _______@ff-inc.com.  You
understand that you are not required to consent to electronic delivery and that,
if you do consent to electronic delivery, your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
you by notifying the Company of such revocation or any revised consent, by
telephone, postal service or electronic mail at _______@ff-inc.com.  

11.Compliance with Laws and Regulations.  

(a)The exercise of the Option and issuance of Option Shares upon such exercise
will be subject to and conditioned upon compliance by the Company and you with
all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
exercise.  The Option Shares issued pursuant to this Agreement shall be endorsed
with appropriate legends, if any, as determined by the Company in its sole
discretion.

(b)The Company will use its diligent efforts to obtain from any applicable
regulatory agency such authority or approvals as may be required in order to
issue Option Shares to you upon exercise of the Option, in whole or in
part.  The inability of the Company to obtain any such authority or any
approvals which are deemed by the Company’s counsel to be necessary for the
lawful issuance of the Shares hereunder and under the Plan shall relieve the
Company of any liability in respect of the nonissuance of such Shares as to
which such requisite authority or any such approvals have not been obtained.

12.Governing Law; Severability; Jurisdiction over Disputes.  This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereunder and under the Plan shall be

4

--------------------------------------------------------------------------------

governed, construed and interpreted in accordance with, and enforced under, the
laws of the State of Delaware, without giving effect to its conflicts of law
rules or principles.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this Agreement shall be enforceable in accordance with its terms.
Unless otherwise agreed in writing by the Company, the Court of Chancery of the
State of Delaware (or, if and only if the Court of Chancery of the State of
Delaware lacks subject matter jurisdiction, any state or federal court located
within the State of Delaware) shall be the sole and exclusive forum for purposes
of litigating any dispute that may arise directly or indirectly out of or in
connection with the Option, or its grant or exercise, the issuance of the Option
Shares or this Agreement or the Plan and each of you and the Company irrevocably
consents to the exclusive jurisdiction of such courts with respect to the
litigation of any such disputes.

13.No Effect on Employment or Service.  Nothing in this Agreement shall affect
in any manner whatsoever the right or power of the Company, or a Parent,
Subsidiary or Affiliate of the Company, to terminate your Service, for any
reason, with or without Cause.

14.Lock-Up Agreement.  Upon request of the Company or the underwriter or
underwriters managing any underwritten offering of the Company’s securities (the
“Managing Underwriter(s)”), you hereby agree not to sell, make any short sale
of, loan, grant any option for the purchase of, or otherwise dispose of any
securities of the Company however and whenever acquired (other than those
included in the registration) without the prior written consent of the Company
or such managing underwriter(s), as the case may be, for such period of time
(not to exceed one hundred eighty (180) days) from the effective date of such
registration (the “Lockup Period”) as may be requested by the Company or such
managing underwriter(s) and to execute an agreement reflecting the foregoing as
may be requested by the Company or the managing underwriter(s) at the time of,
or within thirty (30) days prior to, the filing of the registration statement
for such underwritten offering; provided, however, that, if during the last
seventeen (17) days of the Lockup Period the Company issues an earnings release
or material news or a material event relating to the Company occurs, or prior to
the expiration of the Lockup Period the Company announces that it will release
earnings results during the sixteen (16)-day period beginning on the last day of
the Lockup Period, then, upon the request of the managing underwriter(s), to the
extent required by any FINRA rules, the restrictions imposed by this Section
shall continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.  In
no event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.  The rights of the
Company and any managing underwriter(s), and your obligations, under this
Section 14 shall survive the grant and exercise of the Option until such time as
the Option Shares acquired on exercise of the Option have been sold or otherwise
transferred in compliance with the Securities Act (as defined in the Plan) or in
reliance on any exemptions from the registration requirements thereof.

15.Award Subject to Company Clawback or Recoupment.  To the extent permitted by
applicable law, the Option, the Option Shares and the proceeds from any sale or
other transfer or disposition of the Option Shares shall be subject to clawback
or recoupment pursuant to any compensation clawback or recoupment policy adopted
by the Board or required by law during the term of your employment or other
Service with the Company or any Company Affiliate that is applicable to you.  In
addition to any other remedies available under such policy, applicable law may
require the cancellation of your Option (whether vested or unvested) and/or the
recoupment of any gains realized upon or in connection with the sale or other
disposition of any of the Option Shares.

16.Entire Agreement; Amendments and Waivers.  This Agreement (inclusive of
Attachment A) and the Plan constitute the entire agreement and contain all of
the understandings of the parties relating to the subject matter herein and
supersede all prior discussions between them with respect thereto.  Any prior
agreements, commitments or negotiations concerning this Option are
superseded.  No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing and
signed by the parties to this Agreement.  The failure by either party to enforce
any rights under this Agreement, prior to the expiration or earlier termination
of such rights under this Agreement or the Plan, shall not be construed as a
waiver of any rights of such party.

17.Binding Agreement.  All covenants and agreements herein contained by or on
behalf of any of the parties shall bind and inure to the benefit of the parties
and their respective successors by operation of law and any

5

--------------------------------------------------------------------------------

persons to which the Company may assign its rights hereunder and any Permitted
Transferee of Participant to whom the Option or Participant’s rights hereunder
may be assigned or transferred in accordance with this Agreement and the Plan.

18.Interpretation.  This Agreement is the result of arms’-length negotiations
between the parties hereto and no provision hereof shall, for any reason, be
construed against a party.  Unless the context in which such terms are used
clearly and unambiguously indicates otherwise, (i) the term “or” shall not be
exclusive, (ii) the terms “including” and “include” shall not be limiting and
shall mean “including, but not limited to,” or “include without limitation”, and
(iii) the terms “herein,” “hereof,” “hereto,” “hereunder”, “hereinafter” and
other similar terms shall refer to this Agreement as a whole and not merely to
the specific section, subsection, paragraph or clause where such terms may
appear.  The section, subsection and any paragraph headings contained herein are
for convenience of reference only and are not intended to and shall not define,
limit or affect, and shall not be considered in connection with, the
interpretation or application of any of the terms or provisions of this
Agreement.

19.Conflicts.  If any of the terms or provisions contained in this Agreement
conflict with any of the terms or provisions of the Plan, and such conflict
cannot be resolved by the Committee in a manner that is consistent with the
terms and purposes of the Plan, then the terms or provisions of the Plan shall
control in that instance.

20.Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business,
Attention:  the Chief Financial Officer, and if to the Participant , at his or
her most recent address as shown in the employment or stock records of the
Company.

21.Counterparts.  This Agreement may be executed in two or more counterparts,
and each such executed counterpart, and any photocopy, facsimile copy, digital
and pdf. copy thereof, shall be deemed an original, but all of which together
shall be deemed one and the same instrument.

###

 

 

6

--------------------------------------------------------------------------------

 

ATTACHMENT A

ADDITIONAL TERMS AND CONDITIONS

Set forth below are additional terms or conditions that are applicable to the
Option, which terms or conditions are hereby incorporated into and made an
integral part of the Option Agreement.  

Any term with an initial capital letter contained, but not defined, in this
Attachment A, shall have the meaning given to it in this Option Agreement or in
the Plan, unless the context in which such term is used in this Attachment A
clearly indicates that a different meaning is intended.

1.Payment of Exercise Price (check appropriate box):

Subject to applicable law, Participant shall: ☐Participant shall not: ☐  be
permitted to pay the Exercise Price of his/her Option by (i) the Company’s
cancellation of a number of the Option Shares otherwise issuable on exercise of
the Option, or delivery to the Company and cancellation of a number of shares of
Company Common Stock already owned by Participant, in either case, with a Fair
Market Value, as of the date of exercise of the Option, equal to the aggregate
exercise price of the Option Shares being exercised, or (ii) from the proceeds
of a voluntary sale or a mandatory sale arranged by the Company of Option Shares
which are at least sufficient to pay the aggregate Exercise Price of the Option
Shares being exercised, or any combination of the foregoing.

2.Payment of Withholding Taxes (check appropriate box):1  

Subject to applicable law, Participant shall:  ☐ Participant shall not:  ☐: be
permitted to pay the withholding taxes and any other Tax-Related Items (as
defined in the Option Agreement) by (i) the Company’s cancellation of a number
of the Option Shares otherwise issuable on exercise of the Option, or delivery
to the Company and cancellation of a number of shares of Company Common Stock
already owned by Participant, in either case, with a Fair Market Value, as of
the date of exercise of the Option, equal to the aggregate amount of the
withholding taxes and any other Tax-Related Items required to be withheld in
connection with or as a result of the exercise of the Option, or any combination
of the foregoing.

[NOTE:  If there are no other additional terms or conditions, please insert the
word “NONE” below.  If, on the other hand, there are other additional terms or
conditions (for example, such as, but not limited to, performance conditions),
insert those other terms and/or conditions below and on additional pages if
necessary.]

 

 

 

 

 

PARTICIPANT:

Signature:  

Print Name:  

 

FIRST FOUNDATION INC.

By:  

Name:  

Its:  

 

 

1

Applicable only to Participants who are employees of the Company or of any
Affiliate of the Company.

A-1